Citation Nr: 1827961	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for migraine and tension headaches. 

2. Entitlement to service connection for a disability manifested by fatigue, to include consideration under 38 C.F.R. § 3.317 as an undiagnosed illness or medically unexplained chronic multisymptom illness.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for allergic rhinitis. 

5. Entitlement to service connection for gastritis and gastroesophageal reflux disease. 

6. Entitlement to service connection for tinnitus. 

7. Entitlement to an initial rating in excess of 30 percent for PTSD.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1992. The Veteran served in the Southwest Asia theater of operations.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

VA treatment records were added to the record subsequent to the issuance of the August 2014 and April 2016 Statement of the Case (SOC). The AOJ will have the opportunity to consider this evidence on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

First, an SSOC must be furnished to the claimant when additional pertinent evidence is received after a previous SOC or SSOC has been issued. 38 C.F.R. § 19.31.

In this case, no SSOC addressed the additional pertinent VA treatment records added to the evidence of record after the initial SOC's were issued in August 2014 and April 2016. Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Second, in a June 2013 letter, the Veteran's attorney expressed that the Veteran served on active reserve duty with the 164th Maintenance Company and the 950th Maintenance Company from the time of his discharge from active military service in 1992 to until 1994. The Veteran's representative stated that there was no indication in the Veterans file that the VA has attempted to locate the missing records from either of these units. On remand, the RO should take all necessary efforts to determine whether the Veteran has any reserve service, and if so, to obtain any relevant reserve records.

Third, regarding the issues of service connection for migraine and tension headaches, fatigue disability, obstructive sleep apnea, allergic rhinitis, and gastritis and gastroesophageal reflux disease, the Board finds the May 2014 VA examination inadequate and the Veteran should be afforded new VA examinations.  
 
When VA obtains an examination or opinion, the examination or opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the examiner did not provide an adequate basis for the negative opinions. While the examiner noted the lack of evidence in the service records, the examiner did not discuss the Veteran's lay statements or explain the basis for the opinion. The basis of "lack of evidence during active service," alone, is not sufficient to determine that a disability is not related to service or could not have manifested thereafter as a result of service. 

In addition, the examiner incorrectly stated several times throughout the examination that the Veteran was already service connected for headaches, when in fact the Veteran was not service connected for headaches. 

Finally, the examiner incorrectly expressed that the Veteran has not been diagnosed with a sinus, nose, throat, larynx, or pharynx condition, when in fact the Veteran's post military medical records show a diagnosis of chronic allergic rhinitis. 

As a result, new VA examinations are needed to fully address the Veteran's contentions.

Fourth, regarding the issue of service connection for tinnitus, the Veteran was not provided a VA examination specifically in association with his tinnitus claim. VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c) (4) (2017). Review of the record indicates that there is sufficient evidence of record for this duty to assist to attach. For this reason, a remand for an examination is warranted.

Lastly, regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the Board finds that the Veteran should also be afforded a new VA examination. When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding pertinent VA treatment records and associate with the claims file.
2. The RO should obtain the necessary information to identify the exact dates of each and every period of the Veteran's ACDUTRA and INACDUTRA while serving in the Reserves. Then contact any appropriate records repository to obtain the Veteran's full service treatment records from his Reserve service. The RO must follow the procedures set forth in 38 C.F.R. § 3.159regarding records requests from Federal facilities. All records or responses received should be associated with the claims file.

3. Thereafter, schedule the Veteran for the following VA examination(s):

(a)  an examination to address the nature and etiology of the Veteran's claimed migraine and tension headaches. 

The examiner is requested to state whether the Veteran's chronic headaches are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis. If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). 

If the Veteran's symptoms are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein. 

(b) an examination to address the nature and etiology of the Veteran's claimed fatigue disability.

The examiner is requested to state whether the Veteran's chronic fatigue is attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis. If the examiner cannot identify a known disease or disability which causes this symptom, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). 

If the Veteran's symptoms is attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein.

(c) an examination to address the nature and etiology of the Veteran's obstructive sleep apnea  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed obstructive sleep apnea was caused or aggravated by his active duty service.

(d) an examination to address the nature and etiology of the Veteran's claimed allergic rhinitis. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed allergic rhinitis was caused or aggravated by his active duty service.
 
(e) an examination to address the nature and etiology of the Veteran's claimed gastritis and gastroesophageal reflux disease. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed gastritis and gastroesophageal reflux disease was caused or aggravated by his active duty service.

 (e) an examination to address the nature and etiology of the Veteran's claimed tinnitus. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed tinnitus was caused or aggravated by his active duty service.

(f) an examination to address the current severity of the Veteran's PTSD. 

For all examinations, all necessary development should be taken. The VA examiner should be given access to the claim file and given a copy of this remand. The examiner should state that a review of the claim file and remand was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiners are advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

4. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




